DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following NON-FINAL Office Action is in response to communication regarding application 15/973,375 filed on 10/25/2021.

Status of Claims
	Claim(s) 1-2, 4, 6-10, 12, 14-16, and 21-28 are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 Rejection have been fully considered but are not deemed persuasive.
	Applicant argues that the claims as a whole meet the criteria of integrating additional elements in such a way as to overcome the previously applied 101 rejection.
	Examiner disagrees as the claims are directed to analyzing a frequency, weight and/or content of data objects associated with a project and assigning a user role for the project based on the information obtained from the data items. This does not provide an improvement onto a specific hardware itself but instead is directed towards the use of a specific hardware towards an abstract idea, specifically that of a mental process and organizing human activity. The addition of the machine learning model has been considered but is seen as nothing more than applying the 

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior art rejection are rendered moot in view of the newly amended rejection below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-2, 4, 6-10, 12, 14-16, and 21-28 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1-2, 4, 6-10, 14-16, and 21-28 are directed towards actions that facilitate the analyzing of project related entities, linking them to users, determining a level of involvement with a project via the frequency and weight of events associated with said users, assigning a role according to the level of involvement, and generating a providing a notification based on the assigned role. These actions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Process and Organizing Human Activity). These 
	Under Step I of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claim 1 is directed towards a system which falls under the product category, Claim 14 is directed towards a system which falls under the product category, and claim 21 is directed towards a method comprising at least one step. Accordingly, the claims fall within the four statutory categories of inventions 
(product and method) and will be further analyzed under Step 2 of the Alice/Mayo framework. 
Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims are "directed to" an abstract idea. That is whether the claims recite an abstract idea and fail to integrate the abstract idea into a particular application.
Regarding representative independent claims 1, 14, and 21, the claim sets forth an invention for analyzing project related entities, lining them to projects and users, determining a level of involvement with a project, and assigning a role based on the level of involvement of the user with the project in the following limitations:
Determining features of a data object associated with a project, the features being based, at least in part, on user activity data associated with the data object, the user activity data being determined from…data received…;
Determining, based on content of the data object associated with the project, a frequency of an occurrence of an event associated with a user, the event corresponding to one or more predefined activities performed by the user during the occurrence of the event, and the event being associated with an event weight 
Analyzing the frequency of the occurrence of the event and the one or more predefined activities performed by the user to determine an engagement level for the user with the project
Assigning the user a role for the project, the user role being selected from a list of predefined roles for the project and based, at least in part, on the engagement level of the user with the project
Generating a notification associated with the project, the notification being generate based, at least in part, on assigned user role; and
Providing the notification…
Under Step 2A, Prong Two, the claims recite the following additional elements:
	Independent claims 1, 14, 21 further recites the addition of:
One or more processors
A sensor
One or more computer-readable storage media containing instructions
A remote computing device
A machine learning model
These additional elements, considered both individually and as an ordered combination do no more than generally link the user of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea ("apply it") on a computer (See MPEP 2016.05(f) or are deemed to be insignificant extra solution activity (See MPEP 2106.05(g)). These elements are recited with a high degree of 
Support for this can be found in paragraph(s) 19, 25, 26, 66, 214, and 215 of applicant’s specification.
Under Step 2B, eligibility analysis evaluates whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The processor, sensor, remote computing device, machine learning model, and computer readable storage media are at best, the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (see MPEP 2106.05(f)). The sensor further represents insignificant extra solution activity (MPEP 2106.05(g)), specifically actions that are understood to be well-understood, routine, or conventional in the art, in this case, mere data gathering (MPEP 2106.05(d)(II)).Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which do not provide an inventive concept. (Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. C. at 2389, 110 USPQ2d at 1984 (warning against a §101 analysis that turns on "the draftsman's art")). Therefore, the claims are not eligible.
Dependent claims 2, 4, 12, 6-10, 15-16, and 22-28 recite further limitations onto the abstract ideas without any further additional elements. Thus, they are rejected for the same reasons as recited above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 10, 12, 14, 16, 21, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver (2014/0310132 Al) in view of Frei (US 2017/0185592 Al), and Grady Smith (US 2017/0236081 A1)



Claim(s) 1, 14, and 21 –
One or more processors; and (Culver: Paragraph 38, "The computing device may be equipped with a processor. .. ")
One or more computer-readable storage media containing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, comprising: (Culver: Paragraph 39, "The processor 120 within each of the computing devices 110 allow it to execute program code that may be available from the memory 130, which is in the form of machine-readable storage.")
A memory coupled to the processor and storing instructions that, when executed by the processor, perform operations comprising (Culver: Paragraph 39, "The processor 120 within each of the computing devices 110 allow it to execute program code that may be available from the memory 130, which is in the form of machine-readable storage.")
Determining features of a data object associated with a project, the features being based, at least in part, on user activity data associated with the data object, the user activity data being determined from sensor data received from at least one remote computing device; (Culver: Paragraph 862, "The event analysis sub­module can be used to review and sort through the set of user input in order to identify certain known occurrences from this incoming dataset. In a non-limiting embodiment, the sub-module may be configured with a predefined 'watch list' of certain events that need to be identified within the input, such as that indicating the completion of. .. ")
Determining, based on content of the data object associated with the project, a frequency of an occurrence of an event associated with a user, the event corresponding to one or more predefined activities performed by the user during the occurrence of the event…; (Culver: Paragraph 321," ... a project management interface 1050, which would typically be used to view and manage the project as it develops in real-time ... "; Paragraph 605, " ... all task-related communications are typically associated with an event, a user of a system can organize his or her communications according to its associated event.")
Generating a notification associated with the project, the notification being generate based, at least in part, on assigned user role; and (Culver: Paragraph 210, " ... users may be provided with the ability to receive notifications when certain activities related to the event occur."; Paragraph 220," ... when the document moves from the second to the third reviewer, the system 10 may notify the fourth reviewer so that this reviewer can prepare to review the document. .. ")
Providing the notification to the remote computing device (Culver: Paragraph 210, " ... users may be provided with the ability to receive notifications when certain activities related to the event occur.")
Culver does not teach the assigning of a user role based on engagement levels or predefined activities, however, Frei discloses the following:
...determine an engagement level for the user with the project (Frei: Paragraph 39, " ... may be automatically identified by the collaboration system 102 by comparing interactions for a user to one or more threshold levels of interactions of various types that are determined to identify users that likely belong to the roles, 
Assigning the user a role for the project, the user role being selected from a list of predefined roles for the project and based, at least in part, on the engagement level of the user with the project (Frei: Paragraph 39, "may be automatically identified by the collaboration system 102 by comparing interactions for a user to one or more threshold levels of interactions of various types that are determined to identify users that likely belong to the roles, including but not limited to thresholds relating to numbers of interactions related to sheet editing, sheet assignments to other users, approval of edits made to sheets or documents referred to by sheets, transmitting update requests to other users ... ")
Culver in view of Frei does not teach the analyzing a frequency of events, assigning a weight, or using a machine learning model, however, Grady Smith teaches the following:
And the event being associated with an event weight that is based on an amount of the user activity data that was generated by the user, the event weight being generated using one or more machine learning models. (Grady Smith: Paragraphs 177-181, “Interaction Type. This can be email/message, event, recognition, record notes, version control, communications/mentions in other systems, chat rooms, etc; Weight based on interaction type. The importance of each interaction is different so each type has an associated weight to give it more or less influence during the analysis. Weights can be adjusted manually or dynamically via a 
Analyzing the frequency of the occurrence of the event, the one or more predefined activities performed by the user, and the event weight… (Grady Smith: Paragraph 63, “The visualization or representation may include an indication of the relative strength or importance of a particular flow or relationship. This indication may be based on the number of interactions, the frequency of interactions, the category or subject matter of the interactions, or another characteristic of the interactions. The indication may be based on a metric related to interactions/information flow…”; Paragraphs 177-181, “Interaction Type. This can be email/message, event, recognition, record notes, version control, 

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. At the time of Applicant's filed invention, one of ordinary 

Claim 2 -	Culver in view of Frei and Grady Smith teach the limitations of claim 1. 
Culver further teaches the following:
Wherein the project entities comprise one or more emails, meetings, or files (Culver: Paragraph 59, " ... providing facilities for enabling private communications between two or more user community members, such as via email, text/chat, or Voice-Over IP (VoIP) telephone calls ... "; Paragraph 118," ... communication between members of the user community enabled by the collaboration system may include types of communications other than email, such as online chats, voicemails or recording of VoIP calls.")



Claim 4 –
	Culver in view of Frei and Grady Smith teach the limitations of claim 1. 
Culver in view of Frei does not teach having different magnitudes, however, Grady Smith discloses the following:
Wherein at least two roles from the list of predefined roles correspond to different magnitudes of engagement levels with the project. (Grady Smith: Paragraph 56, “Hierarchical Models—a structure defined by leaders/managers and subordinates, with a one-to-many relationship (typically one manager will have multiple subordinates). Reporting lines define the connections between individuals (an example of which is shown in FIG. 5)”; Paragraph 61, “These connecting attributes may include aspects such as communication/information flows, relative involvement in a project, the number of contacts/interactions, the relative value of an interaction to a specified decision process, an indication of regular contacts, contacts in a specified group, reporting relationships, position in a role-based hierarchy, etc.”)

.Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver with the teachings of Frei as taught by Frei (Frei: Paragraph 2, "further provide a means of managing the workflow to of an organization, including notifications, approvals, and achievement of milestones such as due 

Claim 10 –
	Culver in view of Frei and Grady Smith teach the limitations of claim 1. 
Culver further teaches the following:
Further comprising determining importance levels for the occurrence of the event based, at least in part, on project state categories (Culver: Paragraph 877, " ... the event sub-module is able to classify events comprised within the set of user input to identify only those events included in the hierarchy ... is able to rank identified events according to their hierarchy level in order to determine their relative importance.")

Claim 12 –
	Culver in view of Frei and Grady Smith teach the limitations of claim 1. 
Culver in view of Frei does not teach the receiving of information being an event, however, Grady Smith discloses the following:
Wherein the system uses an additional role feature corresponding to an event of the user receiving an output of the project. (Grady Smith: Paragraph 66-80, “The 

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on 

Claim 16 –
	Culver in view of Frei and Grady Smith teach the limitations of claim 14. 
Culver in view of Frei does not teach the specific of email data, however, Grady Smith discloses the following:
Wherein the determining the content related to the project comprises ranking a plurality of emails by similarity to content subject matter categories based, at least in part, on the role of the user (Grady Smith: Paragraphs 177-181, “Interaction Type. This can be email/message, event, recognition, record notes, version control, communications/mentions in other systems, chat rooms, etc; Weight based on interaction type. The importance of each interaction is different so each type has an associated weight to give it more or less influence during the analysis. 

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. At the time of Applicant's filed invention, one of ordinary 

Claim 24 –
	Culver in view of Frei and Grady Smith teach the limitations of claim 21
	Culver further discloses the following:
Wherein the determining the content related to the project comprises ranking a plurality of emails by similarity to content subject matter categories based, at least in part, on the role of the user. (Culver: Paragraph 863, " ... the completion of following events from the input and rank them based on the following .... Messages ... sending of a message with an associated task from one user to another.. .forwarding of a message with an associated task from one user to another. .. ")

Claim 25 –
	Culver in view of Frei and Grady Smith teach the limitations of claims 21 and 24

Wherein the ranking of the plurality of emails further comprises ranking the plurality of emails based, at least in part, by project characteristics of the project.(Culver: Paragraph 863," ... rank them based on the following ... milestones ... time lines ... completion of a time line ... )


Claim 26 –
	Culver in view of Frei and Grady Smith teach the limitations of claim 21
	Culver in view of Frei does not teach the analyzing of a calendar, however, Grady Smith teaches the following::
Wherein a determination of the frequency of the event is based at least in part, on information derived from a calendar application. (Grady Smith: Paragraph 66-80, “The employee interaction related data or information that may be accessed and processed as part of implementing an embodiment of the inventive system and methods may include (but is not required to include, nor are other sources or types of data excluded from consideration) information regarding: The Hierarchy of roles within the organization; Department/Group Structures (the identification and purpose/task/goals of such structures); Performance Metrics (individual and group); Attendance rate, types of interactions participated in, types declined by a person or group member; Productivity (based on macro and micro characteristics, and as related to an individual and/or group); Information about Individuals (e.g., age, race, gender, location/country, department, team, tenure, education, salary, 

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver with the teachings of Frei as taught by Frei (Frei: Paragraph 2, "further provide a means of managing the workflow to of an organization, including notifications, approvals, and achievement of milestones such as due dates, document completion, submissions, and so forth."). It would have also been obvious to one of ordinary skill in the art to combine the method of Culver in view of Frei with the teachings of Grady Smith as taught by Grady Smith (Grady Smith: Paragraph 11, “This can be used to improve decision making with regards to task assignment, employee retention, employee 

Claim 27 –
	Culver in view of Frei and Grady Smith teach the limitations of claims 1
	Culver further discloses the following:
Wherein the notification is associated with a meeting request. (Culver: Paragraph 210, " ... users may be provided with the ability to receive notifications when certain activities related to an event occur ... "; Paragraph 676, " ... such as for an event requesting the user's participation ( e.g., a meeting request ... ")

Claim 28 –
	Culver in view of Frei and Grady Smith teach the limitations of claims 1
	Culver further discloses the following:
Wherein the notification is associated with newly created or edited content associated with the project. (Culver: Paragraph 211, " ... notifications involve the ability to 'check-in (or add) documents and to 'check-out' ( or remove documents ... "; Paragraph 215," ... notification for a document can be configured such that when a particular action related to the associated document occurs ... ")




Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver (2014/0310132 Al) in view of Frei (US 2017/0185592 Al), Grady Smith (US 2017/0236081 A1), and Ehrler (US 2005/0004825 Al)

Claim 6 –
	Culver in view of Frei and Grady Smith teach the limitations of claims 1
	Culver in view of Frei, and Grady Smith do not explicitly explain a user setting priorities, however, Ehrler teaches the following:
Wherein the system uses an additional role feature corresponding to the occurrences of an event of the events for the user, the event comprising the user setting one or more priorities for the project (Ehrler: Paragraph 68, "A priority value can be used to state the importance of a project. Different priority categories can be chosen by the user in the customizing feature ( or in a text table) of the user interface ... ")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. Ehrler teaches a method of task allocation project management. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver in view of Frei and Grady Smith with the teachings of Ehrler (Ehrler: Paragraph 29, "To manage resources efficiently, a manger. .. needs a mechanism by which to identify resources that have the appropriate qualifying attributes.")
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver 
(2014/0310132 Al) in view of Frei (US 2017/0185592 Al), Grady Smith (US 2017/0236081 A1), and Weyl (US 2009/0204470 Al).

Claim 7 –
	Culver in view of Frei and Grady Smith teach the limitations of claims 1
	Culver in view of Frei, and Grady Smith do not explicitly explain a user producing content for a project,, however, Weyl teaches the following: 
Wherein the system uses an additional role feature corresponding to the occurrence of the event, the event comprising the user producing content of an output of the project. (Wey 1: Paragraph 294, " ... the work management server evaluates worker's training and productivity ... (including training job matching) and outputs (work) instead of evaluating workers solely on the output of workers.")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. Weyl teaches a method of an online work management system. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver in view of Frei and Grady Smith with the teachings of Weyl, as taught by Weyl (Weyl: Paragraph 9," ... identify of the job owner of the other users to facilitate efficient distribution of tasks and subtasks.").
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver 
(2014/0310132 Al) in view of Frei (US 2017/0185592 Al), Grady Smith (US 2017/0236081 A1),  and Dean JR (US 2007 /0192402 Al)

Claim 8 –
	Culver in view of Frei and Grady Smith teach the limitations of claims 1
	Culver in view of Frei, and Grady Smith do not teach does not explicitly explain an event comprising assigning a task, however, Dean JR teaches the limitations below:
Wherein the system uses an additional role feature corresponding to the occurrence of the event, the event comprising the user assigning a task of the project to one or more other users. (Dean JR: Paragraph 18, " ... the system allows supervisors to assign tasks to their agents based on agents known skill sets required to complete the task.")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. Dean JR teaches a method of allowing the assignment of tasks and measuring the productivity that follows. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver in view of Frei and Grady Smith with the teachings of Dean JR, as taught by Dean JR (Dean JR: Paragraph 17, " ... thus helping to increase efficiency and productivity by capturing productivity ... ")
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver 
(2014/0310132 Al) in view of Frei (US 2017/0185592 Al), Grady Smith (US 2017/0236081 A1), and Richman (US 6754874 Bl)

Claim 9 –
Culver in view of Frei and Grady Smith teach the limitations of claims 1
Culver in view of Frei, Grady Smith does not explicitly explain the event of a user providing feedback on a project, Richman teaches the following:
Wherein the system uses an additional role feature corresponding to the occurrence of the event, the event comprising the user providing feedback on one or more aspects of the project. (Richman: Column 5; lines 24-50, "Managers, project supervisors and other Feedback Providers 140 can input evaluation information for the employees that they supervise, group performance data, and other information. Feedback Providers can also initiate a project performance evaluation.")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. Richman teaches a method allowing for the review of personnel performance. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver in view of Frei and Grady Smith 

Claim(s) 15, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver (2014/0310132 Al) in view of Frei (US 2017/0185592 Al), Grady Smith (US 2017/0236081 A1), and O'Sullivan (US 2009/0259718 Al).

Claim 15 –
Culver in view of Frei and Grady Smith teach the limitations of claim 14
Culver in view of Frei, and Grady Smith do not teach the identifying of an absence, however O'Sullivan teaches the following:
Identifying an absence of the user in a confirmed attendee list of a meeting associated with the project; and (O'Sullivan: Paragraph 45, "The conferencing service module may also be configured to determine if any of the invited participants are absent from the teleconference meeting, using the meeting participant database in conjunction with identifying which of the participants are present.")
Based, at least in part, on the identifying the absence of the user, and on the meeting context of the meeting and the role of the user, automatically determining an alternate meeting time for the meeting using a calendar associated with the user. (O'Sullivan: Paragraph 61, "In certain embodiments, a conferencing service module may be configured to automatically reschedule the teleconference meeting if the moderator has been absent for more than eight minutes or in the 

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. O'Sullivan teaches a method of monitoring attendance and rescheduling a meeting. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of O'Sullivan, as taught by O'Sullivan (O'Sullivan: Paragraph 4, " ... features that enhance the teleconference experience of teleconferencing efficiency ... ").

Claim 22 –
Culver in view of Frei and Grady Smith teach the limitations of claim 21
Culver in view of Frei, and Grady Smith do not teach the identifying of an absence, however O'Sullivan teaches the following:
Wherein the determining the content related to the project comprises identifying an absence of the user in a confirmed attendee list of a meeting associated with the project; and (O'Sullivan: Paragraph 45, "The conferencing service module may also be configured to determine if any of the invited participants are absent from the teleconference meeting, using the meeting participant database in conjunction with identifying which of the participants are present.")



Claim 23 –
Culver in view of Frei, Grady Smith, and O’Sullivan teach the limitations of claim 21-22
Culver in view of Frei, and Grady Smith do not teach the identifying of an absence, however O'Sullivan teaches the following:
Wherein the determining the content related to the project further comprises based, at least in part, on the identifying the absence of the user, and on the meeting context of the meeting and the role of the user, automatically determining an alternate meeting time for the meeting using a calendar associated with the user. (O'Sullivan: Paragraph 61, "In certain embodiments, a conferencing service module may be configured to automatically reschedule the teleconference meeting if the moderator has been absent for more than eight minutes or in the event that the present participants elect to reschedule the teleconference meeting.")

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Savage (US 2014/0379729 A1) : describing a method for determining roles of individuals based on social interactions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624